DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
The instant application is continuation of 12/946,530 and claims a priority date of 11/13/2009 via provisional application number 61/261,274.
The Pre-Grant publication 20180342179 published on 11/29/2018.
Claims 1-9, 11-19 and 21 pending in this application 16/047,600.






  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 11-19, 21 
The limitation of claims 1, 12 performing chest compression, communication, measurement, control of operation, sending and receiving of related information, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of human organization related to managing of personal behavior or interactions. Determinations of rate of performance and its simple analysis to compare with proficiency standards are limitation that be done in the mind since part of observation and evaluation methods. The recitation of generic computer components, accelerometer inputs and use of a processor does not preclude the steps from practically being grouped into abstract idea.(Step 2A Prong1: Yes). 
The claims recite additional elements, including a accelerometer configuration for rate and position measurement and recording and displaying of outputs are not significant more of an activity to make the claims patent eligible. Further they do not result in an improvements to the functioning of a computer, or to any other technology or technical field. The step of inputting CPR measurements and finding the readiness for certification does not require anything more than displaying and generating of a contemporaneous information related to this processed data, or alternatively just sending to a user interface an output known in art at a high level of generality. Thus not practically applying the abstract idea. The claims do not include limitations that integrate the judicial exception in a practical application. (Step 2A, prong 2: No).
The independent claims do not include additional elements that are sufficient to be significantly more than the judicial exception because the limitations of “a computer system with interface display”, “a processor”, “a memory”, "network remote storage", "databases of digital content with predetermined string from accelerometer arrangements”, are merely use of generic computer and computer network parts that are well-understood, routine, and conventional in art, when claimed in a merely generic manner with no additional elements here in the claim recitation that improves the functioning of a computer itself to overcome the abstract idea rejection (Step 2B: No).
The dependent claims 2-11, 13-21 of the instant case, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. § 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. For instance, 
Claims 2, 3, 7-11, 13, 14, 17-21 highlights display configurations, quiz presentation, test conditions, type of computer devices, and personal digital assistant equipment, training pads. These merely illustrates  an involvement of activities generally categorized as insignificant extra pre and post solution activity as that relates to an abstract idea of monitoring, collection, comparison, rule applications, filtering, outputting etc. (Step 2A: YES) The recitations are not improving the functioning of a computer itself that qualify this to be as significantly more (Step 2A: YES). They are based on generic computer processing of comparison, calculations and aggregation of components and peripherals information’s such as from input devices, output interface and interactive network elements with use of well-known sensors as described above.  (Step 2B: No).   
Claims 4-6, 15, 16 illustrates the issuing of certification with interaction and display obtained, about proficiency standards etc.. They again activities generally categorized as insignificant extra-solution relating to an abstract idea of rule applications, outputting etc. (Step 2A: YES). The recitations are not improving the functioning of a computer itself that qualify this to be as significantly more (Step 2A: YES). They are based on generic computer processing of comparison, calculations and aggregation of information from components and peripherals such as from input devices, output interface and interactive network elements with use of well-known sensors as described above.  (Step 2B: No).   


 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 4, 7, 8, 11-14, 17, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number US 9028259 B2 to Centen et al.( Centen) in view of US Patent Application Publication Number US 20180174489 A1 to Dellimore et al. (Dellimore).

Claim 1, Centen teaches  a system for improving performance of chest compressions (Fig.1; col.2 lines 20-23  data and trainees comparative data identifying each first particular patient from plurality of other patients  as being more proficient Fig.13 element 110 detected chest compression rate during CPR test taker), the system comprising:

at least one mobile computing device including a communication interface 5having a transceiver (col.19 lines 52-55 transmission/reception module and interface that coordinates this communication;col.20 line 29 mobile device) , an accelerometer configured to measure a vertical displacement of hands of a user to determine information relating to rate and depth of chest compressions (Fig.13 element 110 compression rate and depth of chest measured) , and a processor configured to control operations of the at least one mobile computing device ( col.2 lines 42-44 computer controlled motor); and 
a remote server  system in direct communication with at least one mobile 10computing device (col. 7 lines 50 -55; col. 20 line 29-34  data is transmitted via a wired connection or wirelessly communicated to other server or mobile  devices that are separated from a fixed unit and hence are designated to be remote servers). and 
configured to send information to and receive information from the at least one mobile computing device (col.20 line 29 mobile device) , 
wherein the system is configured to:
associate, by the processor of the at least one mobile computing device, the information relating to the rate (col. 17 lines 41-43 compression information for tactile 
send, by the communication interface of the at least one mobile computing device, the information relating to rate and depth of the chest compressions associated with the user of the mobile computing device to the computer device (col.6 lines 63-65 send processed data via devices including mobile); 
analyze, by the computer device, the information relating to rate 20and depth of the chest compressions associated with the user of the at least one mobile computing device to determine a proficiency level of the user (col.21 lines 6-10 analyze to determine proficiency level); 
compare, by the computer device, the proficiency level of the user to a proficiency standard required to be certified in life saving activities (col.21 lines 21-23 standardized proficiency level measurement; col.23 20-22 performance ability based on comparison of standards) ; and 
provide, by the computer device, an indication of whether the user 25of the mobile computing device is ready for certification if the proficiency level of the user meets the proficiency standard (col.21 lines10-16 medical personnel access over communication network for certification of proficiency level).
 Centen does not identify any explicit non-wearable mobile computing device to improve the performance of chest compression. 
Dellimore, however, teaches a categorical non-wearable mobile computing device for chest compression (Fig. 3 element 200, ¶0065 it is not necessary for the further sensor 300 to be worn by the rescuer 20. FIG. 3 schematically depicts an alternative embodiment of the further sensor 300, wherein the further sensor 300 is placed in between the hands of the 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate non-wearable mobile computing device, as taught by Dellimore , into the system of Centen, in order to provide quick control on parameters by smart phone, which may be provided by the rescuer or a bystander so to efficiently contribute towards an overall goal.


Claims 2 and 3 Centen teaches the system of claim 1, wherein the at least one mobile computing device further includes a display configured provide a representation of the information relating to rate and depth of chest compression (col.7 lines 46-51 display providing feedback information), wherein the display is further configured to provide instructions regarding exercises to be completed by the user (col.7 lines 2-5 option to display and read CPR instructions).

Claim 4. Centen teaches the system of claim 1, further comprising issuing of the certification to the user, a third party organization, or a third party provider by the computer device (col.21 lines 12-15 Medical personnel or third party certifications).
Claim 7 and 8 Centen  teaches the system of claim 1, wherein the information relating to rate and depth of chest compressions is obtained by mobile device under controlled conditions 

Claim 11  Centen teaches the system of claim 1, wherein the at least one mobile computing device comprises at least one of a personal digital assistant, a cellular telephone, and a smartphone (col.20 lines 28-36 mobile phones).

Claim 12, Centen teaches a method for certifying a user in life saving activities (Fig.1; col.2 lines 20-23  data and trainees comparative data identifying each first particular patient from plurality of other patients as being more proficient Fig.13 element 110 detected chest compression rate during CPR test taker; col. 21 lines 16 certification), the method comprising:
Obtaining, with an accelerometer, at least one mobile computing device held by the user for performing chest compressions including a communication interface 5having a transceiver (col.19 lines 52-55 transmission/reception module and interface that coordinates this communication;col.20 line 29 mobile device) , an accelerometer configured to measure a vertical displacement of hands of a user to determine information relating to rate and depth of chest compressions of the user (Fig.13 element 110 compression rate and depth of chest measured) , and a processor configured to control operations of the at least one mobile computing device ( col.2 lines 42-44 computer controlled motor); and 

Transmitting, by the communication interface of the at least one mobile computing device, the information relating to rate and depth of the chest compressions associated with the user of the mobile computing device to the computer device (col.6 lines 63-65 send processed data via devices including mobile)
a remote server  system in direct communication with at least one mobile 10computing device (col. 7 lines 50 -55; col. 20 line 29-34  transmission of data may be via wired transmission or wirelessly using a transmission module in the device communicating at least with a separate servers designated to be remote server)
analyzing, by the computer device, the information relating to rate 20and depth of the chest compressions associated with the user of the at least one mobile computing device to determine a proficiency level of the user (col.21 lines 6-10 proficiency level determination)
comparing by the computer device, the proficiency level of the user to a proficiency standard required to be certified in life saving activities (col.21 lines 21-23 standardized proficiency level measurement; col.23 20-22 performance ability based on comparison of standards) ; and 
issuing, by the computer device, 25certification to the user meeting the proficiency standard (col.21 lines10-16 medical personnel access over communication network for certification of proficiency level).
Centen does not identify any explicit non-wearable mobile computing device to improve the performance of chest compression. 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate non-wearable mobile computing device, as taught by Dellimore , into the system of Centen, in order to provide quick control on parameters by smart phone, which may be provided by the rescuer or a bystander so to efficiently contribute towards an overall goal.

Claims 13 and 14 Centen teaches the method of claim 12, wherein the at least one mobile computing device further includes a display configured provide a representation of the information relating to rate and depth of chest compression (col.7 lines 46-51 display providing feedback information), wherein the display is further configured to provide instructions regarding exercises to be completed by the user (col.7 lines 2-5 option to display and read CPR instructions).

Claim 17 and 18 Centen  teaches the method of claim 12, wherein the information relating to rate and dept of chest compressions is obtained by mobile device under controlled conditions (col.15 lines 39-45 microcontroller controlled conditions), wherein the controlled test conditions 
Claim 21  Centen teaches the method of claim 12, wherein the at least one mobile computing device comprises at least one of a personal digital assistant, a cellular telephone, and a smartphone (col.20 lines 28-36 mobile phones).

Claims 5,6, 9, 15,16,19 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent Number US 9028259 B2 to Centen et al.( Centen) in view of US Patent Application Publication Number US 20180174489 A1 to Dellimore et al. (Dellimore) and further in view of Patent Application Publication Number US 20040157199 A1 to Eggert et al.( Eggert).

Claim 5 Centen teaches the system of claim 4, wherein the issuing of the certification to the user, a third party organization, or a third party provider has not been indicated to be over communication interface for electronic displays. A remote server  system in direct communication with at least one mobile 10computing device (col. 7 lines 50 -55; col. 20 line 29-34  transmission of data may be by wired transmission or wirelessly using a transmission module in the device is communicating at least for a designate remote server) Eggert, however, teaches the issuing of the certification by sending via computer device, an electronic certificate to the communication interface of the at least one mobile computing device; and displaying, by the display, the certificate to the user (Para 0008 software application for practicing CPR certification).Hence it would have been obvious to a person with ordinary skills in art, at the 

Claim 6. Centen teaches the system of claim 1, but proficiency standard required to be certified in life saving activities not been disclosed to be set by American Heart Association (AHA) guidelines. Eggert, however, teaches proficiency standard required to be certified in life saving activities is set by American Heart Association (AHA) guidelines (Para 0079 guidelines set forth by the American Heart Association with predetermined standards are selectable, and reflect medical protocols). Hence it would have been obvious to a person with ordinary skills in art, at the time of invention, to have included the proficiency standard requirement certified in life saving activities set by American Heart Association (AHA) guidelines as described by Eggert in the computer implemented CPR performance for terms of rate and depth in a certain minimum amount of time in Centen’s system so that compliance to standards are maintained. 

 Claim 9. Centen teaches the system of claim 8, without having user answer quiz question displayed. Eggert, however, teaches controlled test conditions further comprise having the user answer quiz questions displayed on a display of the at least one mobile computing device (Para 0086 General Algorithm such as a quiz type could allow user to work through a cpr treatment scenario by answering questions as to a program-simulated patient's status) . Hence it would have been obvious to a person with ordinary skills in art, at the time of invention, to 

In re Claim 15 Centen teaches the method of claim 13, wherein the sending of the certification to the user, a third party organization, or a third party provider has not been indicated to be over communication interface for electronic displays. Eggert, however, teaches certification wherein the proficiency standard required to be certified in life saving activities is set by American Heart Association (AHA) guidelines in terms of rate and depth in a certain minimum amount of time (  ) . Hence it would have been obvious to a person with ordinary skills in art, at the time of invention, to have included  the feature of issuing of certification by sending via computer device, an electronic certificate to the communication interface of the at least one mobile computing device; and displaying, by the display, the certificate to the user as described by Eggert in the computer implemented CPR performance managing training of Centen so as to improve compliance and interest of various registered individual and groups determining improvement of trainees involved in the training session.

Claim 16. Centen teaches the method of claim 12, but proficiency standard required to be certified in life saving activities not been disclosed to be set by American Heart Association (AHA) guidelines. Eggert, however, teaches proficiency standard required to be certified in life saving activities is set by American Heart Association (AHA) guidelines (Para 0079 guidelines set forth by the American Heart Association with predetermined standards are selectable, and reflect medical protocols). Hence it would have been obvious to a person with ordinary skills in 
Claim 19. Centen teaches the method of claim 18, without having user answer quiz question displayed. Eggert, however, teaches controlled test conditions further comprise having the user answer quiz questions displayed on a display of the at least one mobile computing device (Para 0086 General Algorithm such as a quiz type could allow user to work through a cpr treatment scenario by answering questions as to a program-simulated patient's status) . Hence it would have been obvious to a person with ordinary skills in art, at the time of invention, to have included a controlled test conditions for user answer quiz questions displayed on a display of the at least one mobile computing device as described by Eggert in the computer implemented CPR performance display of Centen’s method so that compliance to training be effective.

Response to Arguments/Remarks
Applicant's arguments/amendments filed on 9/13/2021 have been considered but found to be not  persuasive to the overcome the rejections.
Applicant’s amendment removing “non-wearable device” from independent claim overcome the basis for 35USC112 rejections. They are withdrawn.
Applicant argument on pages 8-12 asserting that claim is not reciting limitations done in mind and subject matter not integrating into practical application, are respectfully traversed.  Examiner’s rejection statement under 35USC101 has already explained that claim limitations performing chest compression, measurement of vertical displacement, controlling operations of mobile devices, 

However, upon further consideration, a new ground(s) of rejection is made as necessitated by amendments and discussion changing the scope of the claims by including remote control option in this CPR competition system.
Centen teaches the method for  computer device comprises at least one of a laptop computer, a desktop computer, a workstation, another mobile computing device, a personal digital assistant, a remote server, a local server, a blade server, and a mainframe (col. 17 lines 9-15 interacting computing device).
Following traversals/Remark are retained as a summarized from prior comments so
as to address apriority varied interpretations. This is also answering proactively
some of the new questions that may arise because of current arguments:

 Applicant's arguments/amendments filed on August 26, 2020 before advisory action mailed on 9/4/2020. This has been considered and found to be persuasive to the overcome the 35USC§
However, upon further consideration, a new ground(s) of rejection is made as necessitated by amendments and discussion changing the scope of the claims. 
Applicant’s argument on page 7 and 8 regarding at least one non-wearable mobile computing device within a configuration of a housing is definitive. It is now respectfully traverse since a person with ordinary skills in art could easily find a configuration where a user, as amended hereinabove, requires at least one non-wearable mobile computing device configured, when the user is performing chest compressions. Hence, a new ground of rejection provided as above in the rejection statements.
Following traversals/Remark are retained as a summarized from prior comments so
as to address apriority varied interpretations. This is also answering proactively
some of the new questions that may arise because of current arguments:

 Applicant's arguments/amendments filed on April 23, 2020 have been considered but found to be persuasive to the overcome the 35USC§102 rejections.
However, upon further consideration, a new ground(s) of rejection is made as necessitated by amendments changing the scope of the claims.
Applicant on pages 7, 8 indicated that the prior art combination is not teaching or suggesting of a mobile computing device that is configured to be held by a user when the user is performing chest compressions as required by independent claims 1 and 17. Examiner respectfully traverses. Though the prior art Centen discloses a wearable cardiopulmonary resuscitation assist device or system including a wearable article, such as a glove (see FIGS. 3-9) or watch (see FIG. 10), to be worn by a cardiopulmonary resuscitation performer. The art centen in col. col.19 lines 46-50  and col.20; lines 1-42 illustrates CPR assist device may be provided as part of a system, which includes .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  The examiner can normally be reached on M-F 9am to 5pm CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S.Z/Examiner, Art Unit 3715                                                                                                                                                                                                        December 31, 2021
/THOMAS J HONG/Primary Examiner, Art Unit 3715